PER CURIAM.
It is apparent from an examination of the answers of the witness to the cross interrogatories that there was a deliberate refusal to fairly and fully answer the questions propounded; and this, not by way of mistake, but willfully, and with knowledge that the answers were not as full and complete as required. Under these circumstances we think it is the duty of the court to suppress the commission, and to leave the party who desires to avail himself of the testimony of the assignor of his claim to such relief as he may procure upon an application for a new commission at the special term. The order appealed from should be reversed, with $10 costs and disbursements, and the motion to suppress the commission granted, with $10 costs.